Citation Nr: 1745645	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  17-18 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable rating for left 5th finger contracture with arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Laura E. Collins, Counsel



INTRODUCTION

The Veteran served on active duty from November 1956 to November 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2014 by a Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2016).


FINDING OF FACT

The left 5th finger contracture with arthritis is characterized by pain, limitation of motion of the proximal interphalangeal (PIP) and metacarpophalangeal (MCP) joints, arthritis diagnosed by x-ray, and ankylosis.  It does not result in limitation of motion of other digits, does not interfere with overall function of the hand, does not produce impairment equivalent in severity to an amputation, and does not involve two or more minor joint groups.


CONCLUSION OF LAW

The criteria for an initial 10 percent disability rating, and no higher, for left 5th finger contracture with arthritis are met.  38 U.S.C. §§ 1155, 5107(b) (2016); 38 C.F.R. § 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5003 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When "reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant."  38 C.F.R. § 4.3.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

Diagnostic Code 5003 provides that "arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved."  38 C.F.R. § 4.71a, DC 5003.  The Veteran's left 5th finger disability is currently evaluated as noncompensable under the DC for the specific joints involved: 38 C.F.R. § 4.71a, DC 5230 ("Ring or little finger, limitation of motion").  The rating criteria for evaluation the fifth finger provide that any limitation of motion (DC 5230) or ankylosis (DC 5227) of the little finger of either hand is noncompensable.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Painful motion is deemed to be limitation of motion and warrants the minimum compensable rating for the joint, even if there is no actual limitation of motion.  38 C.F.R. § 4.59; Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).

In Sowers v. McDonald, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 is limited by the DC applicable to a claimant's disability, and where that DC does not provide a compensable rating, § 4.59 does not apply.  27 Vet. App. 472 (2016).  Building upon Lichtenfels and Petitti v. McDonald, 27 Vet. App. 415 (2015), the Court emphasized that § 4.59 is not an independent provision that may be applied without an underlying DC:

There is no minimum compensable rating available under DC 5230, that is, any level of disability warrants a 0% rating.  DC 5230's specific finding that there is no impairment in earning capacity from any limitation of motion of the ring finger trumps the general intent in § 4.59 to compensate painful motion with at least the minimum compensable rating.  See Beverly v. Nicholson, 19 Vet. App. 394, 402 (2005) (acknowledging that general "cannon of interpretation that the more specific trumps the general").  Because no impairment of motion warrants a compensable rating under DC 5230, reading § 4.59 in conjunction with DC 5230, [the claimant] is not entitled to a compensable disability rating under his assigned DC.

Applying Sowers, the Veteran is not entitled to a compensable rating for limitation of motion under DC 5230 or for ankylosis under DC 5227 as neither Code contains a 10 percent rating.

A Note to DC 5227 directs the Board to "consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interferences with overall function of the hand."  38 C.F.R. § 4.71a, DC 5227.  Here, the VA examiner affirmatively found that the 5th finger ankylosis does not result in limitation of motion of the other digits, nor does it interfere with overall hand function.  As to rating the Veteran's finger as an amputation under 38 C.F.R. § 4.71a, DC 5156, the VA examiner found the little finger is opposable to the thumb and palm, with no functional loss or impairment, and affirmatively stated that the functioning is not so diminished that amputation would equally serve the Veteran.  Thus, the Board finds that the Veteran's level of impairment does not form a sufficient basis for finding the severity of his 5th finger disability equivalent to an amputation.

A key distinction between the facts in Sowers and the facts of this case is that in Sowers, the appellant did not have any diagnosed arthritis in the joints for which he sought a compensable rating.  Here, however, the Veteran does have arthritis diagnosed by x-ray in multiple joints of the left 5th finger.

DC 5003 provides that if arthritis is established in the joints involved, when "the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion."

The April 2014 VA examiner found that the PIP joint of the left 5th finger is ankylosed at 30 to 35 degrees in the flexed position.  X-ray showed degenerative changes in the MCP and PIP joints.  The Veteran reported difficulty picking up items and pain when the finger is bumped or when putting on gloves and long-sleeved clothes.  He denied any flare-ups.

A VA treatment record dated in July 2014 noted numbness and tingling in the finger, but the Veteran declined EMG or orthopedic referral.  In August 2016 the Veteran told his VA primary care team that the discomfort in the finger seemed to be getting worse.  He was referred to a VA physiatrist, who noted good extension at the PIP and distal interphalangeal joints and ability to flex the finger and make a fist.  The physiatrist found trouble extending the finger at the MCP joint and suggested therapy and a surgical referral, both of which the Veteran declined.

Thus, during the appeal period the evidence shows both limitation of motion and degenerative changes by x-ray at the PIP and MCP joints.

For the purposes of rating a disability from arthritis, multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are classified as groups of minor joints (and consequently a single such joint is a minor joint), ratable on a parity with major joints.  38 C.F.R. § 4.45(f).  Thus, the Veteran's PIP and MCP joints in his left 5th finger comprises a group of minor joints, and may be rated as such.  38 C.F.R. § 4.14.

As there is a group of minor joints affected by limitation of motion and arthritis is objectively confirmed by x-ray, the Board grants a rating of 10 percent under DC 5003.

A higher 20 percent rating is available under DC 5003 for the involvement of two or more minor joints groups, but here there is only one group of minor joints involved (the MCP and PIP of the service-connected finger), so a 20 percent rating is not warranted.

The Board finds that a 10 percent rating, but no higher, is warranted for limitation of motion of the left 5th finger.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.71a, DC 5003; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  There are no additional expressly or reasonably raised issues presented on the record.


ORDER

An initial 10 percent rating for left 5th finger contracture with arthritis is granted.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


